Title: From Benjamin Franklin to Robert Morris: Two Letters, 26 July 1781
From: Franklin, Benjamin
To: Morris, Robert


I.
Dear Sir,
Passy, July 26. 1781
I have just received your very friendly Letter of the 6th of June past, announcing your Appointment to the Superintendance of our Finances. This gave me great Pleasure, as from your Intelligence, Integrity and Abilities, there is reason to hope every Advantage that the Publick can possibly receive from such an Officer. You are wise in estimating beforehand, as the principal Advantage you can expect, the Consciousness of having done Service to your Country. For the Business you have undertaken is of so complex a Nature, and must engross so much of your Time & Attention, as necessarily to hurt your private Interests; and the Publick is often niggardly even of its Thanks, while you are sure of being censured by malevolent Criticks and Bug Writers, who will abuse you while you are serving them, and wound your Character in nameless Pamphlets, thereby resembling those little dirty stinking Insects, that attack us only in the dark, disturb our Repose, molesting & wounding us while our Sweat & Blood is contributing to their Subsistence. Every Assistance that my Situation here as long as it continues may enable me to afford you, shall certainly be given: For besides my Affection for the glorious Cause we are both engag’d in, I value myself upon your Friendship, and shall be happy if mine can be made of any Use to you. With great & sincere Esteem, I am ever, Dear Sir

P.S. With this I shall send an Answer to your official Letter of June 8.
  Robert Morris Esqe Superintendant of the Finances of the U.S. of Ama.

 
II.
Dear Sir,
Passy, July 26. 1781.
I have received the Letter you honour’d me with of the 8th June past, acquainting me, that as Superintendant of Finances you have named Messrs Couteulx & Co at Paris, to receive from his Majesty’s Ministers the Money granted to Congress, that they may be enabled to honour your Bills whenever they appear; and you intimate a Desire to be inform’d of the Responsability of that House.
With Regard to the Six Millions given by the King in Aid of our Operations for the present Campaign, before the Arrival of Mr Laurens; 2,500,000 l.t. of it went in the same Ship with him in Cash; Stores equivalent to 2,200,000 l.t. more of it, were ordered by him & are shipt;— 1,500,000 l.t. was sent to Holland to go in the Ship commanded by Com. Gillon. Add to this, that Capt. Jackson by his Orders purchased Clothing & Stores in Holland to the Value of about 50,000£ Sterling for which he has drawn Bills on me, which Bills I accepted and also agreed to pay those drawn on Messrs Laurens, Jay & Adams; expecting Aid from a projected Loan of 10,000,000 l.t. for our Use in Holland. But this Loan meeting with unforeseen Difficulties & its Success uncertain, I have found my self obliged to stop the Money in Holland, in order to be able to save the honour of the Congress Drafts & to comply with my Engagements. By these Means you have really at present no Funds here to draw upon. I hope however that Messrs Couteulx & Co will be enabled to honour your Drafts: but I trust in your Prudence that you will draw no more till you have Advice of Funds provided. And as the laying out so much Money in Holland instead of France is disapproved here, and the Payment will therefore not be provided for, I must earnestly request your Aid in remitting that Sum to me before December next when my Acceptations will become due, otherwise I shall be ruined with the American Credit in Europe.
With regard to the Wealth & Credit of the House of le Coulteux & Co I have never heard it called in question. But as Mr Ferdinand Grand, Banker at Paris, & his Brother Sir George Grand, Banker in Holland, have been our zealous & firm Friends ever since our Arrival in France, have aided us greatly by their personal Interest and Sollicitations, & have often been 6 or 700,000 Livres in Advance for us, and are Houses of unquestionable Solidity, I cannot but be concern’d at any Step for taking our Business out of their Hands, and wish your future Bills may be drawn on Mr Ferdinand Grand; for I think it concerns our public Reputation, to preserve the Character of Gratitude as well that of Honesty & Justice.— The Commission hitherto charg’d to us by Mr Grand for receiving & paying our Money is an half per cent, which considering the Trouble given by the vast Number of small Drafts for Interest of the Loans, appears to me a moderate Consideration.
With great & sincere Esteem, I have the honour to be Dear Sir.
Robt Morris Esqr
